Citation Nr: 1747370	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for tinnitus, and dismissing his claim for PTSD.  His claim for hepatitis requires additional development, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus incepted while in service.

2.  During his hearing, he withdrew his claim for service connection for PTSD.  He filed a statement thereafter reaffirming this wish.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection are met for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria are met for a withdrawal of his claims for service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

The Veteran asserts that he has had trouble with tinnitus since his service.  

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The January 2009 VA examiner did not provide an opinion regarding tinnitus.  The Veteran reported that he told the examiner that he had it, but the examination report indicates it was not mentioned.

The Veteran argues that the examination report is not adequate, and that an examination opinion is not required to grant service connection.  He reports that he has had tinnitus since his service.  He acknowledges that he does not have medical records that go back to service, but that there are medical records that show complaints prior to his claim.  Indeed, medical treatment records show complaints in 2005.  He also argues that he has been granted service connection for hearing loss, which shows that he was both exposed and injured by traumatic noise in service.

The Board is persuaded by the Veteran's arguments.  As mentioned above, tinnitus is subjective.  Thus, the crux of the inquiry is whether the Board finds his testimony of symptoms since service credible.  Based on the Veteran's testimony and demeanor during the hearing, the Board has no reason to doubt his testimony.  Accordingly, the Board finds he has sufficiently shown that tinnitus is related to service, and service connection is granted. 

Withdrawal of claims

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In June 2017, the Veteran filed a statement that indicated he wished to withdrawal his claim of entitlement to service connection for PTSD.  This statement complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

Service connection is granted for tinnitus.

The claim of entitlement to service connection for PTSD is dismissed.


REMAND

In regard to his claim for service connection hepatitis, the Veteran has not been provided a VA examination.  A medical opinion is require before this claim may be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate examiner for an opinion on whether it is as likely as not (at least 50 percent probability) that hepatitis is related to his service.

The Veteran was diagnosed with hepatitis C in 2006 or 2007.  He reports that he used IV drugs three or four times while serving in Vietnam, just to fit in, and thinks that he got it from that.  He denies having a drug problem, either before or after service, that he never abused IV drugs, and that he never used them again beyond those few times in Vietnam.  He also reported having unprotected sex.  The Board also notes that there is a record of immunization contained within his STRs, which should also be discussed.  The Veteran also reported that his doctor told him that he likely contracted it in Vietnam. 

The examiner is asked to provide an opinion as to whether hepatitis C had its onset during service or is otherwise related to service, taking into account his reported risk factors, and any other risk factors identified during the examination and after review of the claims file.  The examiner is asked to take into account the accepted latency period between exposure and development of the disease.  

The examiner is asked to conduct a search of the relevant literature prior to providing any opinions.  All opinions must be supported by explanatory rationale.  It is up to the discretion of the examiner as to whether a full examination is required.  If so, please notify the scheduling authority.

2.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


